TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00708-CR




Mike Cruz Garza, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
NOS. 7114 & 7115, HONORABLE JOE CARROLL, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
In 2001, Mike Cruz Garza was convicted of intoxication manslaughter and aggravated
assault.  The convictions were affirmed and are now final.  Garza v. State, Nos. 03-01-00423-CR
& 03-01-00424-CR, 2002 Tex. App. LEXIS 6274 (Tex. App.—Austin 2002, pet. ref’d) (not
designated for publication).
Garza filed a motion in the district court asking that he be provided a free copy of the
trial record.  The motion was overruled on October 7, 2005.  Caldwell then filed a notice of appeal.
This Court does not have jurisdiction except as expressly granted by law.  See
Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); McKown v. State, 915 S.W.2d 160,
161 (Tex. App.—Fort Worth 1996, no pet.).  Garza’s notice of appeal does not invoke this Court’s
appellate jurisdiction.
 

The appeal is dismissed.
 
 
                                                __________________________________________
                                                Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   November 18, 2005
Do Not Publish